OPINION — AG — THE CAMERON STATE AGRICULTURAL COLLEGE CANNOT "LEGALLY BECOME A PART OF THE PAVING DISTRICT" IN WHICH PROPERTY OF THE CAMERON STATE AGRICULTURAL COLLEGE IS SITUATED, SO AS TO MAKE THE STATE LIABLE FOR PAYMENT OF A PART OF THE COST OF PAVING IN SAID DISTRICT. (11 O.S. 100 [11-100] PROVIDES THAT PROPERTY OWNED BY A CITY, TOWN, COUNTY OR SCHOOL DISTRICT THAT IS INCLUDED WITHIN A STREET IMPROVEMENT DISTRICT SHALL BE TREATED AS OTHER PROPERTY AND SHALL PAY ASSESSMENT FOR SUCH PROPERTY, HOWEVER, STATE PROPERTY IS NOT INCLUDED IN SAID STATUTE) CITE: 11 O.S. 83 [11-83], 11 O.S. 100 [11-100], 74 O.S. 63 [74-63], ARTICLE V, SECTION 55 (J. H. JOHNSON)